EDGERTON, Associate Justice.
Defendants are a bus driver and the Maryland corporation which employs him. The corporation carries passengers for hire, by motor bus, on sightseeing tours from Baltimore to the District of Columbia and other places. These tours operate over irregular routes. Passengers are discharged at various “points of interest” or at hotels, within the District, and reloaded to visit other points of interest in and out of the District. Some tours spend several days here. The corporation keeps no office or agent here, and solicits no business here. It complies with the licensing laws of Maryland, and is authorized by the Interstate Commerce Commission to engage in interstate business. On May 1, 1940, its driver, defendant Graff, in one of its buses, brought some thirty passengers from Baltimore to the District by way of Annapolis. It had *196agreed, for hire, to take them on a sightseeing tour, discharge them and pick them up at various points in the District, and return them to Baltimore. The driver was arrested at a hotel in the District while he was waiting for passengers in the hotel to resume their trip.
Defendants were prosecuted under this statute: “Owners of passenger vehicles for hire having a seating capacity of eight passengers or more, in addition to the driver or operator, * * * shall pay a license tax of $100 per annum for each vehicle used. No such vehicle shall be operated unless there shall be conspicuously displayed therein a license issued under the terms of this subparagraph.”1 The corporation had not obtained the license or paid the tax. Defendants moved to quash the information on three grounds; that the statute could not constitutionally be applied to them, that they were exempted by reciprocity, and that they were not engaged in business in the District. The court sustained the motion. We think this was error.
The statute, as presently applied to defendants, does not interfere with interstate operation, but only with operation from point to point within the District. Moreover, Congress “may exercise * * * within the District * * * the power granted by the commerce clause.”2 The reciprocity provision in the Traffic Act3 exempts certain foreign vehicle owners and drivers, including these defendants, from the requirements of a District driver’s permit and District vehicle registration, but it has no other effect.4 Compliance with the Traffic Act exempts no one, resident or nonresident, from the license tax involved here. When defendants carry passengers for hire from point to point within the District it may be said, if that be material, that they “engage in * * * business”5 here. But that appears to be immaterial, since they “operated” here, for hire, a vehicle of the sort described in Par. 31(c), quoted above, without paying the tax and obtaining the license required by that paragraph. It is not restricted to those who “engage in business.” It “is phrased in terms of licensing vehicles —individual, specific conveyances. * * * The statute requires, in respect of bus transportation, the licensing of vehicles rather than uses or businesses.”6
Reversed.

 Act of July 1,1932, 47 Stat. 555, Par. 31(c), as amended, 53 Stat. 1046, D.C. Code, Supp. V, Tit. 20, § 1731(c).


 Neild v. District of Columbia, 71 App. D.C. 306, 311, 110 F.2d 246, 251.


 43 Stat. 1123, § 8(a), D.C.Code, Tit. 6, § 245(a).


 District of Columbia v. Fred, 281 U.S. 49, 50 S.Ct. 163, 74 L.Ed. 694.


 47 Stat. 550, Par. 1, D.C.Code, Supp. V, Tit. 20, § 1701.


 Capital Transit Co. v. District of Columbia, 66 App.D.C. 351, 353, 355, 87 F. 2d 748, 750.